Case: 12-41386       Document: 00512305870         Page: 1     Date Filed: 07/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 12, 2013
                                     No. 12-41386
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

GONZOLO GONZALES,
Also Known as Gonzolo Gonzalez, Also Known as Pau Pau,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:11-CR-259-6




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Gonzolo Gonzales has moved for leave


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41386     Document: 00512305870      Page: 2   Date Filed: 07/12/2013

                                  No. 12-41386

to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Gon-
zales has filed a response. The record is insufficiently developed to allow consid-
eration of Gonzales’s claim of ineffective assistance of counsel; such a claim gen-
erally “cannot be resolved on direct appeal when the claim has not been raised
before the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted).
      We have reviewed counsel’s brief, relevant portions of the record reflected
therein, and Gonzales’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2